DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on August 27, 2020.  Claims 1, 17 and 20 have been amended.  Claims 1-9 and 11-20 are currently pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The device of claim 1, method of claim 17 and product of claim 20 are within the statutory categories of invention.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Using the text of claim 1 as an example, claims 1, 17 and 20 recite:
1. A computing device comprising a processor, a storage device and a communication device where each of the storage device and the communication device is coupled to the processor, the storage device storing instructions, which when executed by the processor, configure the computing device to: 
provide a user interface (UI) to receive input and display output via a gesture- based input and output device coupled to the processor, the UI configured to: 
present a first plurality of controls and a second plurality of controls as interface elements of the UI, wherein each of the first plurality of controls is associated with a respective source and wherein each of the second plurality of controls is associated with a respective destination; and 
receive a single gesture input linking a one of the first plurality of controls and one of the second plurality of controls, wherein the gesture input comprises a single continuous swipe input defining a continuous interaction selecting and extending from the interface elements of at least one of: the one of the first plurality of controls for the respective source and the one of the second plurality of controls for the respective destination and an other one of: the first plurality of controls for the respective source and the one of the second plurality of controls for the respective destination thereby causing said linking between the respective source and the respective destination; 
directly in response to the single gesture input, initiating defining a data transfer from the respective source associated with the one of the first plurality of controls to the respective destination associated with the one of the second plurality of controls; 
directly in response to the single gesture input, communicate the data transfer to a data transfer processing device, via the communication device, to process the data transfer; and Page 2Response to Final Office Action mailed 06/01/2020 Application No. 16/130,158 Filed 09/13/2018 Attorney Docket No. T84801121US 
wherein the single gesture input identifies both a source and a destination of the data transfer respectively as the respective source and the respective destination and further initiates generating a signal comprising the data transfer for processing.

Referring to the bolded limitations above, independent claims 1, 17 and 20 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1, 17 and 20 are each directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted each of claims 1, 17 and 20 only recite the simple commercial interaction of transferring data representing a transfer of funds from one account to another.  Accordingly, each of claims 1, 17 and 20 are directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1, 17 and 20, since these claims only contain mere instructions to implement the abstract idea on a computer in its ordinary capacity for a commercial interaction (e.g., to receive, store, or transmit data), the recitation in claims 1, 17 and 20 of a computing device and user interface does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claims 1, 17 and 20 does not pertain to an improvement in the functioning of the computer components themselves or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1, 17 and 20, these claims recite well understood, routine, conventional activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, using “drag and drop” to transfer data is notoriously well known as evidenced by the references cited on the PTO-892 attached to the OA dated 2/14/2020.  Moreover, the computing device and user interface of claims 1, 17 and 20 are known devices, as are computer devices with touch screens to receive gesture based inputs as discussed in paragraphs [0023]-[0026] of the Applicant’s specification.   Accordingly, claims 1, 17 and 20 do not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claims 1, 17 and 20 are not patent eligible.  Dependent claims 2-9, 11-16, 18 and 19 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and WURC activity, and are also not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-9, 11-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hazam (US 2014/0372268).
Claim 1 recites:
A computing device comprising a processor, a storage device and a communication device where each of the storage device and the communication device is coupled to the processor, the storage device storing instructions, which when executed by the processor, configure the computing device to: (Hazam, Fig. 1, [0056], device 110 provides processing, display, storage, communications and execution of commands)
provide a user interface (UI) to receive input and display output via a gesture-based input and output device coupled to the processor, the UI configured to: (Hazam, Fig. 1, [0063], processing module 140 may be within device 110; Fig. 2, [0070], processing module 140 includes input/output (I/O) module 142)
present a first plurality of controls and a second plurality of controls as interface elements of the UI, wherein each of the first plurality of controls is associated with a respective source and wherein each of the second plurality of controls is associated with a respective destination; and (Hazam, Fig. 3, [0076], displaying to user icons to transfer funds from first account to second account; Fig. 11 shows a plurality of accounts that could serve as sources or destinations) 
receive a single gesture input linking a one of the first plurality of controls and one of the second plurality of controls, wherein the gesture input comprises a single continuous swipe input defining a continuous interaction selecting and extending from the interface elements of at least one of: the one of the first plurality of controls for the respective source and the one of the second plurality of controls for the respective destination and an other one of: the first plurality of controls for the respective source and the one of the second plurality of controls for the respective destination thereby causing said linking between the respective source and the respective destination; (Hazam, Fig. 3, [0080], drag movable funds container from original account to transfer account; Fig. 6a, [0086], user interface showing the user initiating transfer of $300 from the Everyday Checking Account No. 3672 to John's Savings Account No. 1234 where user may drag and drop the transfer amount icon 605 depicting the $300 from the checking account 3672 to the savings account 1234; Figs. 8, 9a, 9b, 10, [0094]-[0097], drag deposits 835, 840 (or bill pay, transfer, withdrawal) to at least one of a plurality of accounts 805, 810, 815)
directly in response to the single gesture input, defining a data transfer from the respective source associated with the one of the first plurality of controls to the respective destination associated with the one of the second plurality of controls; directly in response to the single gesture input, communicate the data transfer to a data transfer processing device, via the communication device, to process the data transfer; and  (Hazam, Fig. 3, [0081], back-end systems communication module 146 prepares data gathered by user I/O module 142 and accounts module 144 and sends it to back-end mainframe systems to complete transfer function)
wherein the single gesture input identifies both a source and a destination of the data transfer respectively as the respective source and the respective destination and further initiates generating a signal comprising the data transfer for processing.  (Hazam, Fig. 6a, [0086], Checking Account No. 3672 (source) to Savings Account No. 1234 (destination) where user may drag and drop (single gesture input); Fig. 6b, [0087], upon dropping the container, the target area may glow to indicate the amount has been applied (data transfer)).
Claims 17 and 20 correspond to claim 1 and are rejected on the same grounds.  Regarding claim 17, Hazam, Fig. 1, [0056], method for performing financial transactions.  Regarding claim 20, Hazam, Fig. 1, [0055], non-transitory data storage device.
Claim 2 recites:
The computing device of claim 1 wherein the UI is configured to receive a gesture input linking one of the first plurality of controls and one or more of the second plurality of controls.  (Hazam, Fig. 3, [0080], drag movable funds container from original account to transfer account; Figs. 8, 9a, 9b, 10, [0094]-[0097], drag deposits 835, 840 (or bill pay, transfer, withdrawal) to at least one of a plurality of accounts 805, 810, 815)
Claim 4 recites:
The computing device of claim 1 wherein the UI is configured to receive a gesture input linking one or more of the first plurality of controls and the one of the second plurality of controls.  (Hazam, Fig. 3, [0080], drag movable funds container from original account to transfer account; Hazam, Figs. 8, 9a, 9b, 10, [0094]-[0097], drag deposits 835, 840 (or bill pay, transfer, withdrawal) to at least one of a plurality of accounts 805, 810, 815)
Claim 6 recites:
The computing device of claim 1 wherein the UI is configured to: receive a first component of the gesture input as a selection of the one of the first plurality of controls or a selection of the one of the second plurality of controls; and receive a second component of the gesture input as a selection of the other of the one of the first plurality of controls or the one of the second plurality of controls.  (Hazam, Fig. 3, [0080], drag movable funds container from original account to transfer account; Figs. 8, 9a, 9b, 10, [0094]-[0097], drag deposits 835, 840 (or bill pay, transfer, withdrawal) to at least one of a plurality of accounts 805, 810, 815)
Claim 7 recites:
The computing device of claim 1 wherein the UI is configured to, in response to the gesture input and before defining the data transfer, provide a secondary UI to further configure the data transfer.  (Hazam, Fig. 3, [0077], selectable funds icon displaying an available range of funds)
Claim 8 recites:
The computing device of claim 7 wherein the second plurality of controls is further associated with transfer parameters defining a request and wherein the secondary UI is configured to present at least one of: an interface to instruct the computing device to define the data transfer to fully satisfy the request in accordance with the transfer parameters; an interface to instruct the computing device to define the data transfer to minimally satisfy the request in accordance with the transfer parameters; and an interface to instruct the computing device to define the data transfer with custom information.  (Hazam, Fig. 12, [0099], current balance due, minimum payment, other amount are all shown in Fig. 12)
Claim 9 recites:
The computing device of claim 8 wherein the request comprises a payment request, the transfer parameters comprise a full payment amount and wherein the secondary UI is configured to receive input to specify an amount to be transferred.  (Hazam, Fig. 3, [0077], selectable funds icon displaying an available range of funds; Fig. 12, [0099], current balance due)
Claim 11 recites:
The computing device of claim 1 wherein the UI is configured to present a confirmation control to receive a confirmation input to communicate the data transfer.  (Hazam, Fig. 10, [0097], continue 1020)
Claim 12 recites:
The computing device of claim 1 wherein the instructions configure the processor to define a plurality of data transfers and the UI is further configured to present the plurality of data transfers before communicating and present a batch confirmation control to receive a single confirmation input to confirm each individual data transfer of the plurality of data transfers.  (Hazam, Fig. 10, [0097], continue 1020; Fig. 17, [0103], future scheduled transactions reads on plurality of data transfers)
Claim 13 recites:
The computing device of claim 12 wherein each individual data transfer is presented with a respective cancel control to receive a cancel input to cancel any individual data transfer.  (Hazam, Fig. 10, [0097], cancel button)
Claim 14 recites:
The computing device of claim 1 wherein the instructions configure the processor to communicate via the communication device with an information storage device to: receive respective source information for each of the first plurality of controls, each of the first plurality of controls displayed in association with the respective source information; and receive respective destination information for each of the second plurality of controls, each of the second plurality of controls displayed in association with the respective destination information.  (Hazam, Fig. 3, [0080], drag movable funds container from original account to transfer account; Hazam, Figs. 8, 9a, 9b, 10, [0094]-[0097], drag deposits 835, 840 (or bill pay, transfer, withdrawal) to at least one of a plurality of accounts 805, 810, 815)
Claim 15 recites:
The computing device of claim 14 wherein the instructions configure the processor to use the respective source information and respective destination information when defining the data transfer.  (Hazam, Fig. 3, [0081], back-end systems communication module 146 prepares data gathered by user I/O module 142 and accounts module 144 and sends it to back-end mainframe systems to complete transfer function)
Claim 16 recites:
The computing device of claim 1 wherein each respective source comprises a respective financial account, each respective destination comprises a respective unpaid bill and wherein the data transfer comprises a bill payment.  (Hazam, Figs. 11 and 12, [0099], bill payment transaction paying a bill from a checking account)
Claim 18 recites:
The method of claim 17 wherein each respective source comprises a respective financial account, each respective destination comprises a respective unpaid bill and wherein the data transfer comprises a bill payment.  (Hazam, Figs. 11 and 12, [0099], bill payment transaction paying a bill from a checking account)  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hazam (US 2014/0372268) in view of Park (US 2014/0040128).
In addition to the motivation statements below, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Park in Hazam since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, both are in the field of graphical user interfaces and one of ordinary skill in the art would recognize the combination to be predictable.
Claim 3 recites:
The computing device of claim 2 wherein, in response to a gesture input linking the one of the first plurality of controls to at least two of the second plurality of controls, the instructions configure the processor to define respective data transfers comprising one transfer to each respective destination associated with the at least two of the second plurality of controls.  (Hazam, Figs. 8, 9a, 9b, 10, [0094]-[0097], discusses dragging deposits 835, 840 (or bill pay, transfer, withdrawal) to at least one of a plurality of accounts 805, 810, 815.  Hazam does not specifically disclose one transfer to each respective destination.  However, the related art reference Park, Fig. 2, [0049] discusses end device 110 may be configured to receive or detect a touch input that drags multiple icons (e.g., first icon 210 and third icon 230) to a single icon (e.g., second icon 220) simultaneously or sequentially where end device 110 may be configured to translate parameters of the received touch input into an asset transaction request that initiates a remittance from the first bank account associated with first icon 210 and the credit card account associated with third icon 230 to the second bank account associated with second icon 220, upon receiving or detecting the touch input that drags first icon 210 and third icon 230 to second icon 220.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Hazam to allow the dragging of multiple icons as disclosed by Park to enable a user to conduct financial transactions in an efficient and simple manner using a single screen as discussed in Hazam, [0041].)
Claim 5 recites:
The computing device of claim 4 wherein, in response to a gesture input linking at least two of the first plurality of controls, the instructions configure the processor to define respective data 18transfers as a split transfer from each respective source associated with the at least two of the first plurality of controls to the respective destination associated with the one of the plurality of second controls.  (Hazam, Figs. 8, 9a, 9b, 10, [0094]-[0097], discusses dragging deposits 835, 840 (or bill pay, transfer, withdrawal) to at least one of a plurality of accounts 805, 810, 815.  Hazam does not specifically disclose a split transfer.  However, the related art reference Park, Fig. 2, [0049] discusses end device 110 may be configured to receive or detect a touch input that drags multiple icons (e.g., first icon 210 and third icon 230) to a single icon (e.g., second icon 220) simultaneously or sequentially where end device 110 may be configured to translate parameters of the received touch input into an asset transaction request that initiates a remittance from the first bank account associated with first icon 210 and the credit card account associated with third icon 230 to the second bank account associated with second icon 220, upon receiving or detecting the touch input that drags first icon 210 and third icon 230 to second icon 220, which reads on a split transfer.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Hazam to allow a split transfer as disclosed by Park to enable a user to conduct financial transactions in an efficient and simple manner using a single screen as discussed in Hazam, [0041].)
Claim 19 recites:
The method of claim 17 wherein the UI is configured to receive a single gestural input to link: i) two of the first plurality of controls with one of the second plurality of controls; or ii) one of the first plurality of controls with two of the second plurality of controls; and wherein defining a data transfer defines two data transfers in response to respective pairs of linked controls.  (Hazam, Figs. 8, 9a, 9b, 10, [0094]-[0097], discusses dragging deposits 835, 840 (or bill pay, transfer, withdrawal) to at least one of a plurality of accounts 805, 810, 815.  Hazam does not specifically disclose linking two first controls to one second control.  However, the related art reference Park, Fig. 2, [0049] discusses end device 110 may be configured to receive or detect a touch input that drags multiple icons (e.g., first icon 210 and third icon 230) to a single icon (e.g., second icon 220) simultaneously or sequentially where end device 110 may be configured to translate parameters of the received touch input into an asset transaction request that initiates a remittance from the first bank account associated with first icon 210 and the credit card account associated with third icon 230 to the second bank account associated with second icon 220, upon receiving or detecting the touch input that drags first icon 210 and third icon 230 to second icon 220.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Hazam to allow linking multiple accounts as disclosed by Park to enable a user to conduct financial transactions in an efficient and simple manner using a single screen as discussed in Hazam, [0041].)

Response to Arguments
Applicant's arguments filed August 27, 2020 have been fully considered and are addressed below.
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments have been fully considered but they are not persuasive.  
Regarding Applicant’s arguments regarding Step 2A, prong one, the data transfer recited in the claims is a transfer of funds which is clearly a commercial interaction in the certain methods of organizing human activity grouping of abstract ideas enumerated in the 2019 PEG.
Regarding Applicant’s arguments regarding Step 2A, prong two, integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are indicative of integration into a practical application include improvements to the functioning of a computer, applying the judicial exception with a particular machine, effecting transformation of a particular article to a different state or thing or applying the judicial exception in some other meaningful was beyond generally linking the use of the judicial exception to a particular technological environment.  It is respectfully submitted that the feature cited by the Applicants, providing an improved user interface which allows receiving and processing a single gesture input extending from one of the source/destination to the other of the source/destination control elements to thereby cause linking between the respective source and the respective destination for directly triggering defining a data transfer from the swipe gesture and based on the linking and directly cause the receipt of the swipe input gesture to initiate generating a signal comprising the data transfer for processing by the data transfer processing device does not fall into one of these categories and instead is merely implementing an abstract idea on a computer.  Please see MPEP 2106.05(f) which notes that when no description of the mechanism for accomplishing the result is provided, the claim limitations do not integrate a judicial exception into a practical application or provide significantly more.  The present invention is practiced through the use of generic computer components and the specification does not include technological improvements to the conventional computer components.  Please also see MPEP 2106.05(a) which notes that accelerating an analyzing process where the increased speed comes solely from the capabilities of a general purpose computer has been found to be insufficient to show an improvement in computer-functionality.  Regarding the comparison to Core Wireless, the Examiner respectfully disagrees that the claims present an improved user interface as all that is claimed is a plurality of controls and the use of a gesture input to link the controls.  
Regarding Step 2B, no arguments were presented regarding Step 2B.  However, it is respectfully noted that transferring data using “drag and drop” is a notoriously well understood, routine and conventional activity to transfer data as evidenced by the references cited on the PTO-892 attached to the OA dated 2/14/2020.  The PTO-892 attached to the current OA includes an example of data transfer using drag and drop from the 1980’s.
Regarding the rejections under 35 U.S.C. 102 and 103, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above.  Applicant argues that there is no disclosure or suggestion within Hazam of a single gesture input identif[ying] both a source and a destination of the data transfer respectively whereby the single gesture input extends from one of the source/destination to the other one of the source/destination and thereby links them and directly initiates a data transfer between the source and the destination.  The Examiner respectfully disagrees as this feature is shown in at least Figs. 6a, 8, 9a, 9b and 10 of Hazam.  Although Hazam was relied on as this reference uses drag and drop in a banking context, it is respectfully noted that drag and drop, or click and drag before touchscreens became conventional, to transfer data using a single continuous gesture has been around since the 1980’s.
[Fig. 6a of Hazam (partial)]

    PNG
    media_image1.png
    437
    368
    media_image1.png
    Greyscale

Lastly, it is respectfully noted that although the claimed features have been examined in view of the every element standard of 35 U.S.C. 102 and the “as a whole” requirement of 35 U.S.C. 103, the subject application is a business method executing a transfer of data, in this case an electronic funds transfer, in the technological environment of a graphical user interface.  As noted in MPEP 2141 with respect to KSR, the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the present case, online banking and a GUI having drag-and-drop functionality are notoriously familiar elements.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Steve Capps, “Disk Swapper’s Elbow”, 1984, discussing drag and drop using a mouse.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY HARPER whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/



/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3692